DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al. (2014/0185044).

Regarding claim 14, Ishikawa discloses a method of spatial filtering (Figure 2), the method comprising: generating first light (p11, straight polarized beam) and second light by selectively rotating polarized light (p12, straight polarized beam); performing a first spatial filtering process (1321, spatial filter) and a second spatial filtering process 

Regarding claim 15, Ishikawa discloses the method of claim 14, wherein the first spatial filtering process comprises providing the first light to first filter patterns such that the first light pass through the first filter patterns having a first phase profile (Figure 3A; [0060]), wherein the second spatial filtering process comprises providing the second light to second filter patterns such that the second light passes through the second filter patterns having a second phase profile, wherein the first phase profile and the second phase profile are different from each other (Figure 3B; [0062]).

Allowable Subject Matter
Claims 1-13, 19, and 20 are allowed.
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach the limitations of claims 1, 16, 18, and 19 in a manner that would be appropriate under 35 U.S.C. 102 or 103. Regarding claim 1, the closest prior art Lee et al. (6,404,554) discloses a spatial filtering apparatus (at least Figure 15) comprising: a composite filter (Figure 15) comprising: first filter patterns having a first phase profile (top grating; at least col 3 lines 60-61); and second filter patterns having a second phase profile (second grating; at least col 3 lines 61-62), wherein the first filter patterns and the second filter patterns overlap with each other (Figure 15). Lee fails to teach wherein first light in a first polarization direction that is incident on the composite filter is first spatially filtered by the first filter patterns, and wherein second light in a second polarization direction that is incident on the composite filter is second spatially filtered by the second filter patterns, in a manner that would be appropriate under 35 U.S.C. 102 or 103. Claims 2-13 are dependent on claim 1, and are therefore allowable. Regarding claim 19, the closest prior art Ishikawa et al. (2014/0185044) discloses a spatial filtering apparatus (Figure 2) comprising: a polarizer (131, PBS); a composite filter (1321, 1322, spatial filters); a light receiver (500, object); wherein the polarizer is configured to selectively provide first light in a first polarization direction (p11, straight polarized beam) and second light in a second polarization direction to the composite filter (p12, straight polarized beam), wherein the composite filter is configured to spatially filter the first light and the second light (Figures 3A and 3B, [0060, 0062]), and provide the first light and the second light to the light receiver (light from 1321, spatial filter, and 1322, spatial filter, to 500, object, respectively), wherein the light receiver is configured to provide first image data obtained based on the first light and second image data obtained based on the second light to the image controller (light from 500, object, to 180, detector). Ishikawa fails to teach an image controller, wherein the image controller is configured to generate filtering image data based on the first image data and the second image data, in a manner that would be appropriate under 35 U.S.C. 102 or 103. Claim 20 is dependent on claim 19, and is therefore allowable. The prior art fails to teach the limitations of claims 16 and 18 in a manner that would be appropriate under 35 U.S.C. 102 or 103. Claim 17 is dependent on claim 16, and is therefore objected to for at least he same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872